Citation Nr: 0918454	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-19 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a disorder of the lower 
extremities, claimed as leg cramps.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had unverified active service from October 1977 
to January 1978 and verified service from November 1982 to 
November 1985, with apparent reserve service from September 
1985 to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, denying the claim currently on appeal.  

This claim was previously remanded by the Board in April 2008 
for further evidentiary development.  All reasonable efforts 
were made to complete this development, and as such, 
appellate review may proceed.  


FINDINGS OF FACT

The Veteran does not have a presently diagnosed disorder of 
the lower extremities manifested by leg cramps.  


CONCLUSION OF LAW

The criteria for establishing service connection for a 
disability manifested by leg cramps have not been met.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2004 that addressed the notice 
elements pursuant to 38 C.F.R. § 3.159 and was sent prior to 
the initial RO decision in this matter.  The letter informed 
him of what evidence was required to substantiate the claim 
and of his and VA's respective duties for obtaining evidence.  
Even though the Veteran was not provided with the Dingess 
requirements (specifically, how disability ratings and 
effective dates are assigned) until after the initial 
adjudication of that claim in a January 2009 supplemental 
statement of the case (SSOC), the claim was subsequently 
readjudicated, no prejudice has been alleged, and none is 
apparent from the record.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
an statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  In any event, 
because the claim is being denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the Veteran.  
See Dingess/Hartman, 19 Vet. App. 473 (2006). 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in June 2004 and December 2008, and VA has 
obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  VA has also 
incorporated copies of private medical evidence and lay 
statements submitted by the Veteran into the record.   
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a bilateral leg disorder, to include vascular 
disease of the lower extremities, claimed as leg cramps.  
However, there is no competent medical evidence of a current 
underlying disability of the lower extremities.  Further, 
there is no evidence of an injury or disease sustained in 
service related to the Veteran's present complaints of leg 
cramps.  As such, service connection is not warranted.  

The Veteran's service treatment records do not demonstrate 
that the Veteran injured his lower extremities in service, or 
that he was diagnosed with a chronic disorder of the lower 
extremities, to include vascular disease, during his active 
military service.  According to an April 1982 examination of 
record (while the Veteran was in the Reserves), the Veteran's 
lower extremities were normal.  The examining physician also 
concluded that the Veteran had normal lower extremities.  In 
a December 1982 examination, the Veteran again indicated that 
he was in good health, and did not report any medical 
problems.  In an October 1985 report of medical history, the 
Veteran did indicate that he had a past history of leg 
cramps.  However, the examining physician concluded that the 
Veteran's lower extremities were normal at this time, and no 
defects, diagnoses, or significant history were noted upon 
separation.  Therefore, while the Veteran did report having 
leg cramps on one occasion, the evidence does not demonstrate 
that the Veteran was diagnosed with, or had chronic symptoms 
of, a bilateral leg disorder during service.  

Likewise, the Veteran's Reserve service treatment records do 
not demonstrate that the Veteran was diagnosed with a chronic 
disorder of the lower extremities.  During a September 1987 
Reserve examination, the Veteran denied having leg cramps and 
reported that he was in good health.  The examining physician 
also concluded that the Veteran's lower extremities were 
normal and did not list any diagnoses or defects.  The 
Veteran again indicated suffering from leg cramps in a March 
1991 examination, but in his March 1996 over 40 examination, 
the Veteran denied having leg cramps.  The examining 
physicians from both of these examinations concluded that the 
Veteran's lower extremities were normal.  Therefore, while 
the evidence suggests that the Veteran has experienced acute 
episodes of leg cramps in the past, it does not establish 
that the Veteran suffered from a chronic underlying disorder 
of the lower extremities related to these cramps.  

The post-service medical evidence also fails to suggest that 
the Veteran has a chronic disability of the lower 
extremities.  The Veteran was afforded a VA general medical 
examination in June 2004.  The examiner noted that the 
Veteran complained of occasional leg cramps at the time of 
examination.  The examiner concluded that neurologically, the 
Veteran had normal reflexes, coordination and sensation.  The 
examiner diagnosed the Veteran with cramps in the legs, but 
there is no objective evidence in the examination report of 
an underlying disorder associated with these cramps.  

The Veteran was afforded a VA vascular examination in 
December 2008.  The Veteran reported developing leg cramps 
while serving in Korea in 1983.  The Veteran described these 
cramps like a pulling sensation at the posterior aspect of 
both legs, which started at the lower area and progressed 
toward the upper posterior aspect of both legs.  He also 
reported tingling and numbness of both feet which he believed 
was related to his leg cramps.  A duplex scan of the arteries 
of the lower extremities was performed during the 
examination, which showed no significant stenotic lesion from 
the distal external iliac to the popliteal arteries 
bilaterally.  The examiner concluded that there was no 
evidence of vascular disease of the lower extremities during 
the examination.  Therefore, the examiner was unable to 
relate the Veteran's complaints of leg pain to his military 
service, as they could not be connected to any underlying 
disability.  

The record also contains a letter from a private physician by 
the name of Dr. L.M.  According to this letter, the Veteran 
had been treated by Dr. M since October 1995 for a number of 
disorders including vascular disease of the lower 
extremities.  This letter is not accompanied by any 
supporting evidence and does not provide a rationale for Dr. 
M's assertion that the Veteran has suffered from vascular 
disease of the lower extremities.  

Since the January 2009 SSOC, the Veteran has submitted a 
number of records to the Board from Dr. M, among other 
sources.  However, the Board concludes that there is no need 
to remand this issue for consideration of this evidence by 
the RO.  The records submitted by the Veteran include a March 
2002 urinalysis provided by Dr. M, an August 2002 heart 
evaluation from Dr. M, and blood work performed by a private 
lab in November 2002.  There is also a record from Dr. M 
dated June 2003 indicating that the Veteran was prescribed 
diltiazen (a blood pressure medication).  Finally, the 
Veteran submitted an August 2003 reserve service record 
diagnosing the Veteran with hypertension and sinus 
bradycardia, and another copy of the December 2003 letter 
from Dr. M.  None of these records deal with the Veteran's 
lower extremities, and as such, are not relevant to this 
claim.  They reference hypertension, blood work, and the 
heart, which are not related to the issue currently on 
appeal.  

Having considered all of the above evidence, the Board 
concludes that service connection is not warranted for a 
disability manifested by bilateral leg cramps.  As previously 
mentioned, there must be a current diagnosis of a disorder 
for service connection to be granted.  Hickson v. West, 
12 Vet. App. 247, 252 (1999).  Without a medical diagnosis of 
a disorder of the lower extremities, the Board must deny the 
Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  

The Board has received no credible medical evidence 
diagnosing the Veteran with an actual disorder of the lower 
extremities, aside from the Veteran's complaints of pain and 
cramps, which is not in and of itself a disability for VA 
rating purposes.  

Again, the record does contain a letter from Dr. M, 
indicating that the Veteran has vascular disease of the lower 
extremities.  However, this letter is not persuasive.  While 
the conclusions of a physician are medical conclusions that 
the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
bare conclusion, even one reached by a medical professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Dr. M provided 
no rationale for his opinion and cited no underlying medical 
data in support of this conclusion.  The record does not 
contain any evidence in support of a diagnosis of vascular 
disease of the lower extremities either.  As such, the letter 
of Dr. M is not credible.  

Finally, the Board recognizes that the Veteran believes that 
he is suffering from a disorder of the lower extremities, to 
include vascular disease that is manifested by leg cramps.  
However, as a lay person with no medical training, the 
Veteran is not competent to diagnose himself with a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(holding that a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability).  As such, the Veteran's testimony 
is not competent evidence of a current disability of the 
lower extremities.  

In conclusion, the evidence of record does not establish that 
the Veteran has a current diagnosis of an underlying disorder 
of the lower extremities associated with his complaints of 
leg cramps.  Further, there is no evidence of an in-service 
disease or injury related to the Veteran's complaints of leg 
cramps.  While the Veteran did indicate having cramps in his 
legs during his separation examination of November 1985, the 
examining physician at that time found the Veteran's lower 
extremities to be normal.  The Veteran subsequently indicated 
in his September 1987 Reserve examination that he did not 
suffer from leg cramps.  Therefore, without evidence of a 
currently diagnosed disability or in-service incurrence, 
service connection may not be granted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for bilateral leg cramps must be 
denied.


ORDER

Entitlement to service connection for a bilateral leg 
disorder, claimed as leg cramps, is denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


